As filed with the Securities and Exchange Commission on November 29, 2010 File No. 2-76969 File No. 811-3445 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[x] Pre-Effective Amendment No.[] Post-Effective Amendment No. 42[x] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[x] Amendment No. 43[x] THE MERGER FUND (Exact Name of Registrant as Specified in Charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(914) 741-5600 Frederick W. Green, President Copy to: William H. Bohnett THE MERGER FUND Fulbright & Jaworski L.L.P. 100 Summit Lake Drive 666 Fifth Avenue Valhalla, New York 10595 New York, NY 10103 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [ ] Immediately upon filing pursuant to paragraph (b) [ ]
